Citation Nr: 1241315	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  08-38 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran served as a Philippine Scout from September 1919 to September 1925, and from June 1932 to June 1935.  He also served in the Philippine Commonwealth Army from December 1941 to June 1946.  

The Veteran died in April 1994.  The appellant is the deceased Veteran's daughter and the custodian of his disabled daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Manila, the Republic of the Philippines, which denied an application to reopen a previously denied claim for service connection for entitlement to service connection for the cause of the Veteran's death.  

The appellant failed to report for hearing which had been scheduled to take place in Washington, DC before a Veterans Law Judge on September 20, 2012.  Therefore, the Board will proceed as if the request for the hearing had been withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process considerations are followed in this case.  

The appellant is seeking to reopen her previously denied claim for entitlement to service connection for the cause of the Veteran's death.  The appellant contends that her disabled sister is entitled to such benefits.  

Specifically, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA must notify a claimant of the evidence and information that is necessary to reopen his or her claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  Moreover, the Court stated that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In such cases, the Court in Kent stated that the VCAA requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board notes that following receipt of the appellant's December 2007 claim to reopen her claim seeking service connection for the cause of the Veteran's death (see VA Form 21-4138), a January 2008 notice letter was sent to the appellant.  While this letter does generally discuss new and material evidence, and accurately indicated that the most recent final denial of this claim was in May 2003, the letter failed to look at the bases for the May 2003 denial.  The letter also did not sufficiently address what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous May 2003 denial.  




The Board also notes that after submitting a notice of disagreement in September 2008, the appellant was mailed a statement of the case (SOC) in November 2008.  Review of this SOC shows that she was essentially informed that the last final denial of her claim had occurred in April 1998, by means of a Board decision.  This, of course, was not accurate.  Also, a May 2009 letter from the RO to the Veteran informed her that the last final denial of her claim was in May 1995.  This date too was not accurate.  As such, in an effort to afford the appellant due process, the appellant should be provided a corrective VCAA notice letter in compliance with the requirements under Kent.  Specifically, the Veteran must be notified that her claim for service connection for the cause of the Veteran's death was last previously denied in a May 2003 RO decision, and that new and material evidence is needed to substantiate the claim.  The letter should describe what would constitute such new and material evidence, and the appellant should be given notice of the bases for the prior final denial, namely that the May 2003 RO decision denied service connection for the cause of the Veteran's death based on findings that the during his lifetime the Veteran had not been service-connected for any disability; that his death certificate listed the causes of his death as status asthmaticus due to acute renal failure and bleeding hemorrhoid, and that his service treatment records failed to show he was treated for any of these disorders; and that the medical evidence on file did not show that renal failure had been manifested to a compensable degree within one year after the Veteran was discharged from military service.  The notice letter should also describe what evidence would be necessary to substantiate the element or elements required to establish service connection for the cause of the Veteran's death.







Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the appellant with appropriate notice of the VA's duties to notify and to assist, particularly in compliance with Kent.  Specifically, the appellant must be notified that her claim for service connection for the cause of the Veteran's death was most recently last finally denied by the RO in May 2003, and that new and material evidence is needed to substantiate the claim.  The appellant should be given notice of the bases for the prior final denial, namely the May 2003 RO decision, and what would constitute new and material evidence.  These bases included findings that the during his lifetime the Veteran had not been service-connected for any disability; that his death certificate listed the causes of his death as status asthmaticus due to acute renal failure and bleeding hemorrhoid, and that his service treatment records failed to show he was treated for any of these disorders; and that the medical evidence on file did not show that renal failure had been manifested to a compensable degree within one year after the Veteran was discharged from military service.  The appellant should also be notified as to the evidence needed to substantiate the elements for entitlement to service connection for the cause of the Veteran's death that are still lacking.




2.  Then, the RO/AMC should readjudicate the claim.  In particular, it should review all the evidence that was submitted since the most recent supplemental SOC (SSOC) was issued in September 2009.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


